q+

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS Utne aise Dishot Court
McALLEN DIVISION SOUGHT ESTO) lexas
MAR 1 0 2020

Daviss of. Braaey, Glerk
UNITED STATES OF AMERICA §
§

v. § Criminal No. M-20-0354-S1

§
LUIS ENRIQUE VAZQUEZ- §
DELACRUZ  §
JUAN CARLOS TERAN ARTEAGA §
JOSE FRANCISCO GUERRA §

SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
| Count One
On or about January 15, 2020, in the Southern District of Texas and within the jurisdiction
of the Court, defendants,
LUIS ENRIQUE VAZQUEZ-DE LA CRUZ
JUAN CARLOS TERAN ARTEAGA
JOSE FRANCISCO GUERRA
did fraudulently and knowingly export and send from the United States, or attempt to export and
send from the United States, any merchandise, article, or object, to wit: a quantity of cigarettes in
excess of 10,000, contrary to Title 18, United States Code, Sections 2342(a) and 2342(b) a law
and regulation of the United States.
In violation of Title 18, United States Code, Sections 554(a) and 2.
Count Two
On or about January 15, 2020, in the Southern District of Texas and within the jurisdiction
of the Court, defendants,
LUIS ENRIQUE VAZQUEZ-DE LA CRUZ
JUAN CARLOS TERAN ARTEAGA

and
JOSE FRANCISCO GUERRA
did knowingly ship, transport, and possess contraband cigarettes, as that term is defined in Title
18, United States Code, Section 2341, to wit: a quantity of more than 10,000 cigarettes which bore
no evidence of the payment of applicable State cigarette taxes in the State of Texas.

In violation of Title 18, United States Code, Section 2342(a).

NOTICE OF FORFEITURE
18 U.S.C. § 554

Pursuant to 19 U.S.C. § 1595a(d) and 28 U.S.C. § 2461 the United States gives notice to
defendants, |
LUIS ENRIQUE VAZQUEZ-DE LA CRUZ
JUAN CARLOS TERAN ARTEAGA
JOSE F RANCISCO GUERRA

that upon conviction of a violation of 18 U.S.C. 554, or 18 U.S.C. 2342(a), as charged in this
Indictment, all merchandise exported or sent from the United States or attempted to be exported
or sent from the United States contrary to law, or the proceeds or value thereof, and property used
to facilitate the exporting or sending of such merchandise, the attempted exporting or sending of
such merchandise, or the receipt, purchase, transportation, concealment, or sale of such
merchandise prior to exportation shall be forfeited to the United States and includes, but is not
limited to the following:

Approximately 17,000,000 Cigarettes

A TRUE BILL

f-

e pyERSO we ]
RYAN K. PATRICK

ASSISTANT UNITED STATES ATTORNEY
